Citation Nr: 1401629	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a skin condition, to include as secondary to exposure to herbicides.  

2. Entitlement to service connection for a skin condition, to include as secondary to exposure to herbicides.  

3. Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The VA RO in Detroit, Michigan subsequently took jurisdiction over the Veteran's claims file.   

The Veteran requested a hearing in his Substantive Appeal.  However, his representative submitted a statement in May 2010 indicating that he would like to cancel his request for a hearing.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2013). 

In April 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for a skin condition and an initial disability evaluation in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

Evidence associated with the claims file since March 1985 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin condition. 


CONCLUSION OF LAW

Evidence received since the March 1985 administrative letter that denied service connection for a skin condition, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim was administratively denied in March 1985 because there was no evidence showing that he had a skin condition.  Since that time, medical and lay evidence has been received indicating that the Veteran has a skin condition.  Reopening of his claim for service connection for a skin condition based on the receipt of new and material evidence is therefore warranted.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2011). 


ORDER

New and material evidence having been received, the claim for service connection for a skin condition is reopened; the appeal is granted to this extent only.


REMAND

The Veteran's service treatment records show that he was seen for sensitive skin and pus cells in service.  His post-service medical records show that he has been treated for a skin condition.  His sister has competently and credibly stated that he returned from service with a skin condition which persists.  As there is an indication that the Veteran has a skin condition that may be related to service, an examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's representative's May 2010 statement expressing disagreement with the initial 10 percent evaluation assigned for PTSD in the July 2009 rating decision is a timely Notice of Disagreement for that issue.  A Statement of the Case must be issued.  38 C.F.R. §19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by Drs. J. K. and C. R.  If and only if the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2. Schedule the Veteran for an examination with an appropriate clinician.  

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner's attention is called to the service treatment records from August 1968 showing a shaving profile and a finding of "pus cells," an April 1994 record showing a diagnosis of lichen planus and a skin virus, a November 2007 statement from J. A. pertaining to the Veteran's skin condition, and an August 2008 VA treatment record showing the Veteran had been prescribed ketokonazole.  

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin condition began during active service, is related to any incident of service, or began within one year after discharge from active service, or is directly due to exposure to herbicides.  It is not sufficient for the examiner to state that the Veteran's skin condition is not among the list of presumptive conditions.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an initial disability evaluation in excess of 10 percent for PTSD.  

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


